Exhibit 10.35

BLUE COAT SYSTEMS INC.

2000 SUPPLEMENTAL STOCK OPTION PLAN

INTERNATIONAL STOCK OPTION AGREEMENT

 

Grant of Option    You have been granted an option as of the Grant Date to
purchase up to the number of Shares of Company Common Stock specified in the
Notice of Stock Option Grant. Tax Treatment    This option is intended to be a
nonstatutory option, as provided in the Notice of Stock Option Grant. Vesting   
This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. No additional shares become exercisable after your service as an
employee, consultant or outside director of the Company or a parent or
subsidiary of the Company (“Service”) has terminated for any reason. Term   
This option expires in any event on the day before the 10th anniversary of the
Date of Grant, as shown in the Notice of Stock Option Grant. (It will expire
earlier if your Service terminates, as described below.) Regular Termination   
If your Service terminates for any reason except death, Permanent Disability or
Misconduct, then this option will expire on the date 3 months after your
termination date. The Company determines when your Service terminates for this
purpose. Permanent Disability   

If your Service terminates because of your Permanent Disability, then this
option will expire on the date 12 months after your termination date. The
Company determines when your Service terminates for this purpose.

 

Permanent Disability means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than 12 months.

Death    If you die while in Service, the option will expire on the date 12
months after the date of death. Misconduct    If your Service terminates for
Misconduct, then this option will terminate immediately and cease to be
outstanding. “Misconduct” includes fraud, embezzlement, dishonesty or any
unauthorized use or disclosure of confidential information or trade secrets of
the Company or any parent or subsidiary or any other intentional misconduct
adversely affecting the business or affairs of the Company or a parent or
subsidiary of the Company. The foregoing definition is not deemed to be
inclusive of all the acts or omissions that the Company or any parent or
subsidiary corporation may consider as grounds for your dismissal or discharge
or the discharge of any other individual in the Service of the Company or any
parent or subsidiary corporation.

 

Page 1



--------------------------------------------------------------------------------

Change in Control   

In the event of a Change in Control, then the vesting of this option will not
automatically accelerate unless this option is, in connection with the Change in
Control, not to be assumed by the successor corporation (or its parent) or to be
replaced with a comparable option for shares of the capital stock of the
successor corporation (or its parent). The determination of option comparability
will be made by the Company’s Board of Directors, and its determination will be
final, binding and conclusive.

 

Change in Control is defined in the Company’s 2000 Supplemental Stock Option
Plan (the “Plan”).

Involuntary Termination    If the option is assumed by the successor corporation
(or its parent) and you experience an Involuntary Termination within eighteen
months following a Change in Control, the vesting of this option will
automatically accelerate so that this option will, immediately before the
effective date of the Involuntary Termination, become fully exercisable for all
of the shares of Common Stock at the time subject to this option and may be
exercised for any or all of those shares as fully-vested shares of Common Stock.
   An Involuntary Termination means the termination of your Service by reason
of: your involuntary dismissal or discharge by the Company for reasons other
than Misconduct (as defined below), or (b) your voluntary resignation following
(1) a change in your position with the Company which materially reduces your
level of responsibility, (2) a reduction in your level of compensation
(including base salary, fringe benefits and participation in bonus or incentive
programs) or (3) a relocation of your place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Company without your consent. Restrictions on Exercise    The
Company will not permit you to exercise this option if the issuance of shares at
that time would violate any law or regulation. Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered (in your name only or in your and your
spouse’s names as community property or as joint tenants with right of
survivorship). The notice will be effective when it is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment    When you submit your notice of exercise, you must include
payment of the option exercise price for the shares you are purchasing. Payment
may be made in one (or a combination of two or more) of the following forms:   

•     Cash or check made payable to the Company.

  

•     Certificates for shares of Common Stock that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. However, you may not surrender the
ownership of shares of Common Stock in payment of the exercise price if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this option for financial reporting
purposes.

 

Page 2



--------------------------------------------------------------------------------

  

•     Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

•     Irrevocable directions to pledge all or part of your option shares to a
securities broker or lender approved by the Company, as security for a loan, and
to deliver all or part of the loan proceeds to the Company in an amount
sufficient to pay the option exercise price and any withholding taxes. (The
balance of the loan proceeds, if any, will be delivered to you.) The directions
must be given by signing a special “Notice of Exercise” form provided by the
Company.

Withholding Taxes & Responsibility for Taxes   

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option grant, including the grant, vesting
or exercise of the option, the subsequent sale of shares of Common Stock
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of the option to
reduce or eliminate your liability for Tax-Related Items.

 

Prior to exercise of the option, you will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer or from proceeds of
the sale of shares of Common Stock. Alternatively, or in addition, if
permissible under local law, the Company may (1) sell or arrange for the sale of
shares of Common Stock that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (2) withhold in shares of Common Stock, provided that
the Company only withholds the amount of shares of Common Stock necessary to
satisfy the minimum withholding amount. Finally, you will pay to the Company or
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your purchase of shares of Common Stock that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the shares of Common Stock if you fail to comply with your obligations
in connection with the Tax-Related Items as described in this section.

Restrictions on Resale    By signing this Agreement, you agree not to sell any
option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale.

 

Page 3



--------------------------------------------------------------------------------

Transfer of option   

Before your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Employment or Retention Rights    Your option or this Agreement do not give you
the right to be retained by the Company or a parent or subsidiary of the Company
in any capacity. The Company and its parents or subsidiaries reserve the right
to terminate your Service at any time, with or without cause. Stockholder Rights
   You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Common Stock, the number of
shares covered by this option and the exercise price per share may be adjusted
pursuant to the Plan. Plan Discretionary    You understand and acknowledge that
(i) the Plan is entirely discretionary, (ii) the Company has reserved the right
to modify, amend, suspend or terminate the Plan at any time unless otherwise
provided in the Plan or this Agreement, (iii) the grant of an option if
voluntary and occasional and does not in any way create any contractual or other
right to receive additional grants of options (or benefits in lieu of options)
at any time or in any amount, even if options have been granted repeatedly in
the past, and (iv) all determinations with respect to any additional grants,
including (without limitation) the times when options will be granted, the
number of shares offered, the option exercise price and the vesting schedule,
will be at the sole discretion of the Company. Not Compensation    The value of
this option shall be an extraordinary item of compensation outside the scope of
your employment contract, if any, and shall not be considered a part of his or
her normal or expected compensation for purposes of calculating severance,
resignation, redundancy or end-of-service payments, bonuses, long-service
awards, pension or retirement benefits or similar payments. Termination of
Service    You understand and acknowledges that participation in the Plan ceases
upon termination of you Service for any reason, except as may explicitly be
provided otherwise in the Plan or this Agreement. In the event of termination of
your employment (whether or not in breach of local labor laws), your right to
receive the option and vest in the option under the Plan, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of termination of employment
(whether or not in breach of local labor laws), your right to exercise the
option after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law; the compensation committee of the Board of
Directors shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of your option grant.

 

Page 4



--------------------------------------------------------------------------------

Authorization to Disclose    You hereby authorize and direct the Employer to
disclose to the Company or any subsidiary of affiliate of the Company any
information regarding your employment, the nature and amount of your
compensation and the fact and conditions of your participation in the Plan, as
the Employer deems necessary or appropriate to facilitate the administration of
the Plan.

Nature of Grant

  

By signing this Agreement, you acknowledge that:

 

(1) you are voluntarily participating in the Plan;

 

(2) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

 

(3) if the underlying shares of Common Stock do not increase in value, the
option will have no value;

 

(4) if you exercise your option and obtain shares of Common Stock, the value of
those shares of Common Stock acquired upon exercise may increase or decrease in
value, even below the exercise price; and

 

(5) in consideration of the grant of the option, no claim or entitlement to
compensation or damages shall arise from termination of the option or diminution
in value of the option or shares of Common Stock purchased through exercise of
the option resulting from termination of your employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim.

Personal Data Authorization   

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, the Employer, and the Company and its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential

 

Page 5



--------------------------------------------------------------------------------

   recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of stock
acquired upon exercise of the option. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.
Language    If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.
Electronic Delivery    The Company may, in its sole discretion, decide to
deliver any documents related to the option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company. Applicable Law    This Agreement will be interpreted
and enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions). Severability    The provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable. The Plan and Other Agreements    The
text of the Company’s 2000 Supplemental Stock Option Plan is incorporated in
this Agreement by reference.    This Agreement and the Company’s 2000
Supplemental Stock Option Plan constitute the entire understanding between you
and the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.

BY SIGNING THE NOTICE OF STOCK OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE COMPANY’S 2000 SUPPLEMENTAL STOCK OPTION
PLAN.

 

Page 6